Citation Nr: 0734676	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.
 
This case was the subject of a July 2006 decision of the 
Court of Appeals for Veterans Claims (CAVC), vacating the 
Board's April 2004 decision in this matter.  The below action 
is directed in view of the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the CAVC's July 2006 decision in this matter, in 
April 2002 correspondence, the veteran stated that in 
approximately June 1953 he served in combat aboard the USS 
LSMR 525.  He asserted that, at that time, there was a 
misfire in the rocket mount and that when he went to remove 
the rocket and throw it overboard he dislocated his right 
knee.  In September 2002, he submitted evidence to VA that 
the USS LSMR 525 engaged in combat in Korea and that, in 
March 1953, the ship arrived off the coast of Korea and 
served as a gunfire support ship.  The RO reviewed available 
personnel records and in a September 2003 Statement of the 
Case found that the veteran served as a boatswain on a 
landing ship which had been modified to provide fire support 
by launching rocket attacks on enemy positions.  The RO found 
that although the veteran's claimed injury was not shown in 
the service medical records, his version of events was 
supported by the ship's history of combat and the information 
on his Report of Separation (DD Form 214).

In a July 2006 decision, the CAVC found that the Board did 
not properly apply 38 U.S.C.A. § 1154(b) in consideration of 
this case.  38 U.S.C.A. § 1154(b) provides that "[i]n the 
case of any veteran who engaged in combat with the enemy in 
active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incidence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service..."  See also, Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000) (setting forth a three-
step analysis for 1154(b) claims); Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000) (same three-step analysis).

The CAVC further stated that it could not make a 
determination that the veteran was not prejudiced by an 
August 2003 VA examiner's opinion that relied on the absence 
of service medical records in determining that the veteran's 
claimed knee injury was not likely related to service, 
notwithstanding 38 U.S.C.A. § 1154(b).  Accordingly, in light 
of the Court's decision, and in the absence of clear and 
convincing evidence that the claimed injury did not take 
place, a remand is warranted to obtain a medical opinion that 
is premised on the claimed in-service combat injury having 
occurred.  See 38 U.S.C.A. §§ 1154(b) and 5103A(d).

Additionally, the Board finds that updated VA and private 
records of treatment would be helpful in further adjudication 
of the veteran's claim.  This would include records of E. 
Richard Schmidt, D.O., who in a September 2003 letter 
indicates that he is treating the veteran for arthritis 
(there is only one page of treatment records from him 
currently in the claims file, dated March 20, 2002); records 
of treatment of the veteran with Dr. Charles Kelly at Rehab. 
Medicine at Kansas University Medical Center dated from 
January 1976 forward, as referred to in Dr. Schmidt's 
September 2003 letter; and updated VA records of treatment, 
dated from July 2003 forward.  See 38 U.S.C.A. § 5103A(b)(1).   

Finally, in his appearance before the Court, the veteran 
contended that he has not received fully compliant VCAA 
notice.  VCAA notice in the present case was issued in March 
2002.  VCAA notice that complies with updated case law should 
be sent to the veteran prior to readjudication of the current 
claim.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for a right knee disability, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support a claim for direct 
incurrence service connection, the 
division of responsibility between him and 
VA in obtaining such evidence, and 
specifically requested to send any 
pertinent evidence in his possession to 
VA.  The veteran should also be provided 
an explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective date, 
per Dingess. 

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his right knee 
subsequent to service, records of which 
have not been previously obtained.  An 
attempt should be made to obtain any 
records so identified.

After any required releases are requested 
and obtained from the veteran, the records 
sought should include those of E. Richard 
Schmidt, D.O., who in a September 2003 
letter indicates that he is treating the 
veteran for arthritis; records of treatment 
of the veteran with Dr. Charles Kelly at 
Rehab. Medicine at Kansas University 
Medical Center dated from January 1976 
forward, as referred to in Dr. Schmidt's 
September 2003 letter; and updated VA 
records of treatment, dated from July 2003 
forward.

3.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded a VA examination for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that his 
current right knee disability began during 
service or is related to some incident of 
service.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed, to include the service 
medical records and private and VA records 
of treatment.

The examiner is advised that absent clear and 
convincing evidence to the contrary, an in-
service injury to the right knee is presumed.  
The veteran has described a combat-related 
injury during which he "dislocated" his 
right knee.  For a lay-description of the 
injury please take an oral history from the 
veteran, and see correspondence from the 
veteran dated in April 2002.   

The examiner should describe the nature of 
the veteran's present right knee disability 
and opine whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran has a 
right knee disability that was caused by the 
described in-service right knee injury.  

If the examiner finds that the veteran's 
current right knee disability is not likely 
related to the in-service right knee injury, 
a detailed rationale based on his physical 
examination of the veteran, his review of 
the post-service medical evidence, and 
accepted medical principles would be of 
great assistance in adjudication of this 
claim. 

4.  The RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC) and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

